Henry, J.
This is a controversy which originated in the probate court of St, Louis, between distributees of the estate and the administrator, respecting a certain indebtedness of the administrator to the estate, inventoried as such by him, but which he claimed credit for in his final settlement, alleging that $4,500 he did not owe and never owed, and that, as regards the balance, he was insolvent, and, therefore, entitled to a credit for it. On an appeal to the circuit court he was successful as to the $4,500 item, and on appeal to the court of appeals the judgment of the circuit court was affirmed and cross-appeals have been taken to this court. The facts are fully stated in the opinion delivered by the court of appeals, and as we all agree that the opinion of that court, in its arguments and conclusions, satisfactorily disposes of all the questions presented by the record, its judgment is affirmed.
All concur.